Citation Nr: 0911796	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  01-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition, 
including arthritis, to include as secondary to service-
connected traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to 
December 1956. He had subsequent periods of active duty for 
training (ACDUTRA) with the Alabama National Guard.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. In May 2003, the Veteran testified at a 
hearing before a Decision Review Officer (DRO).

The Board previously considered this appeal in July 2003 and 
November 2005.   The November 2005 Board decision reopened 
and remanded the claim. The RO/ Appeals Management Center 
(AMC) completed all requested development, and the Board 
denied the claim in July 2006. 

The Veteran appealed the Board's decision denying service 
connection for a low back condition to the U. S. Court of 
Appeals for Veterans Claims (Court). The parties submitted a 
Joint Motion for Remand which the Court granted in a June 
2007 Order, which vacated the July 2006 decision and returned 
the case to the Board for further appellate review. 

On additional consideration of the Veteran's claim, the Board 
noted that the Veteran through his representative had argued 
that his service-connected left knee disorder caused his non-
service-connected back disability. The Board remanded the 
case in October 2007 to obtain a medical opinion which 
included consideration of secondary service connection, and 
again remanded the case in July 2008 to ensure that the 
opinion provided complied with earlier remand directives. 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 





FINDINGS OF FACT

1.	The Veteran's low back disorder was not incurred in 
service.

2.	A low back disorder also is not proximately due to or 
the result of service-connected traumatic arthritis of the 
left knee.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition, including arthritis, to include as 
secondary to service-connected traumatic arthritis of the 
left knee, are not met. 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate his claim through April 2004 and February 2008 
VCAA notice correspondence which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The December 2000 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection and effectively readjudicated the claim subsequent 
to notice and development. The VCAA notice indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). The RO's February 2008 letter to the 
Veteran also included an addendum explaining the requirements 
to demonstrate the disability rating and effective date 
elements of the service connection claim on appeal.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice did not precede the October 2000 rating decision 
on appeal. However, the Veteran has had an opportunity to 
respond to the relevant VCAA notice correspondence in advance 
of the most recent November 2008 Supplemental SOC (SSOC) 
readjudicating his claim. During this timeframe the Veteran 
underwent VA orthopedic examination to determine the likely 
etiology of his claimed low back disability. There is no 
indication of any further available evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records, and extensive records of VA outpatient 
treatment. The Veteran has undergone several VA orthopedic 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claim, he has provided records from several 
private treatment providers, and various personal statements. 
He provided testimony at a May 2003 DRO hearing. Thus, the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claim

The Veteran contends that the current claimed disability 
originated from several back injuries which he sustained 
during a period of ACDUTRA in the late-1970s, and identifies 
a July 1979 motor vehicle accident as the most significant 
cause. In the alternative, he states the theory that a back 
disability has a secondary etiological relationship to his 
existing service-connected traumatic arthritis of the left 
knee. As the competent evidence of record preponderates 
against a finding of a medical relationship between a back 
disorder and service, or a service-connected disability, 
however, the claim on appeal is being denied.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Additionally, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or for 
injury incurred in or aggravated while performing inactive 
duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, (West 
2002 & Supp. 2008); 38 C.F.R. § 3.6 (2008).

The elements of a valid claim for service connection on a 
direct basis are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 
 
Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 
4.9. Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing congenital disease, but not 
congenital defect during service by superimposed disease or 
injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. 
Principi, 17 Vet. App. 324, 328-29 (2003); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993). 

Where the claimed disorder to the contrary had its origin 
post-service, the provisions on presumptive service 
connection for diseases of a chronic nature may be 
applicable. Under these provisions, arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected. In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 


Records from ACDUTRA service with the Alabama National Guard 
indicate in August 1978 an episode of low back pain, etiology 
unknown. Also present at this time but which no physician 
correlated with back pain was an internal hemorrhoids 
condition. An October 1978 report indicates reference to left 
knee pain, with traumatic synovitis present. At that time the 
back region had negative straight leg raising, and bilateral 
tender sciatic notch. In March 1979 the Veteran was evaluated 
for an injury to his back while marching. The extent of 
injury involved mild scoliosis in the lumbar spine with 
concavity to the right, and marked muscle spasm of the right 
paraspinous muscle. A treating physician prescribed that the 
Veteran stay at strict bedrest for a period of fourteen days. 

In July 1979, the Veteran underwent treatment for a medial 
collateral ligament sprain and possible torn cartilage, left 
knee, following a motor vehicle accident involving a two and 
one-half ton military truck. Based on the Veteran's statement 
from that time, the details of the accident were that the 
Veteran was riding on a road guide truck when the driver 
unsuccessfully tried to pass another person. The driver went 
into a ditch and the Veteran and other road guides were 
thrown around in the rear of the truck, and other equipment 
in the truck struck the road guides. This incident was listed 
as having occurred in the line of duty. Treatment records 
subsequent to the incident refer to severe left knee and 
ankle pain, but do not specifically mention a back injury.

On a January 1980 VA examination, the Veteran gave a history 
of low back pain which began in 1978 when he was lifting some 
boxes over a cement embankment at the Fort Whiting Army 
National Guard Armory. He described having continued 
intermittent pain of the low back since then along with right 
leg numbness. He again described the July 1979 military truck 
accident as a cause of back pain. Objectively, the Veteran 
did not appear to be in severe pain and was ambulatory 
without the aid of a cane or other device. There was a full 
normal range of motion of the lumbar spine without apparent 
pain on motion. X-rays of the lumbosacral spine and both 
knees were normal. The impression was chronic low back pain 
syndrome, probable chronic lumbosacral strain, and 
chondromalacia patella, bilateral, mild.

An October 1980 orthopedic examination completed for VA by a 
private physician indicated that the lumbar spine retained a 
full range of flexion but was tender on palpation. An x-ray 
of the lumbar spine revealed a lumbarization of the first 
sacral segment on the left, and a laminopedicular defect at 
L-5 on the right. The physician stated he could find very 
little objective evidence to support the Veteran's complaint. 
It was possible the Veteran could have aggravated the pre-
existing condition of the laminopedicular defect, but this 
was a difficult thing to ever prove objectively.

A May 1981 Board decision denied entitlement to service 
connection for a low back disorder, finding that the 
Veteran's lumbar spine had congenital or developmental back 
anomalies, and further that apart from a few transitory 
exacerbations of symptoms, a superimposed chronic back 
disorder of service origin was not demonstrated. 

Records of VA outpatient treatment show in April 1992 a 
physician's assessment of lower back pain with radicular 
symptoms to the left lower extremity. 

The April 2000 correspondence of Dr. D.N., a family 
practitioner, states that he was aware the Veteran had 
injuries that dated back to his time of military service. 
According to the physician, the Veteran had developed 
osteoarthritis with acute exacerbation of low back pain, 
making it difficult to get up and down, and was on medication 
for this and an exercise regimen. 

The April 2001 treatment summary of Dr. M.G., states an 
impression of bilateral knee osteoarthritis, knee pain, and 
degenerative disc disease of the lumbar spine.

In his May 2004 letter, the above physician stated that the 
Veteran had fairly significant pain to his low back and left 
knee that greatly limited his activities.     The Veteran 
related this pain to an injury in 1979 when he fell off a 
military truck. Recent orthopedic examination revealed 
degenerative changes of the knee, and the back pain had 
continued and been progressive since the accident in service.           
The impression was arthritis of the low back, progressive 
since the accident in 1979, and left knee pain with a history 
of fractured patella. 
The Veteran underwent VA examination of the spine in March 
2005. He then reported having injured his back during active 
duty training in 1979 when he was present in the back of a 
truck which ran off into a ditch, and was forced to jump from 
the truck as its load shifted thereby injuring his back and 
knee. He reported continuing problems with his back since 
that time, with back strain and pain radiating into the lower 
extremities. Objectively he had an unremarkable gait pattern. 
There was tenderness to palpation of the back. On range of 
motion testing, he had 70 degrees of flexion and 25 degrees 
of extension. X-rays of the lumbar spine indicated 
degenerative disc disease and spondylosis at L4-L5, and mild 
scoliosis with convexity to the right. The impression was 
lumbar spondylosis with degenerative disc disease at L4-L5. 

On the subject of etiology, the VA examiner noted on review 
of the claims file that in the July 1979 report of a truck 
accident there were complaints of knee and ankle pain, but no 
direct mention of a back injury. The examiner then proceeded 
to consider the remaining medical history since that time 
period, beginning with the January 1980 VA medical 
examination and continuing through the present. According to 
the examiner, it would require resort to conjecture and 
speculation to opine that the present back condition was the 
direct and proximate result of the moving vehicle accident in 
1979. The examiner considered the Veteran a credible 
historian but could find no medical documentation from the 
time of the accident that he had a back injury. Rather, the 
degenerative changes noted on prior and present x-rays of the 
back were likely age related as opposed to post-traumatic 
changes. 

The Board's July 2006 decision denied entitlement to service 
connection for a low back disorder, on the basis of the 
absence of a causal nexus between a current back disability 
and service. In reaching this determination, the Board noted 
the absence of documentation of a back injury in connection 
with the July 1979 auto accident, as the Veteran alleged 
occurred and was the source of later back symptomatology.

Following an appeal from that decision to the Court, the June 
2007 Joint Motion for Remand observed that recent case law, 
most notably the holding of the Federal Circuit in Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), 
emphasized that VA should duly consider competent and 
credible lay evidence of in-service injury even where 
objective documentation of that event is not of record. 

In his July 2007 correspondence, Dr. D.N. recounted the 
Veteran's history of a back injury during an accident 
involving a military truck, and that he had continued to 
experience back pain since that time. A recent evaluation had 
shown significant decreased range of motion of the back, and 
x-ray evidence of significant arthritis of the low back with 
degenerative disc problems. The physician reiterated his 
previous conclusion that the Veteran's back problems had 
developed secondary to an injury during a motor vehicle 
accident in service in 1979.

The Board remanded this case in October 2007 for the Veteran 
to undergo VA examination to determine the etiology of a low 
back disorder, in view of the Veteran's reports of injuries 
of August 1978, October 1978, March 1979, and July 1979 and 
as well to evaluate whether the disability claimed developed 
secondarily to service-connected traumatic arthritis of the 
left knee. 

On examination again in March 2008, the Veteran manifested 
congenital scoliosis, and acquired thoracic kyphosis of 
natural aging without impairment of breathing and no 
exaggerated lumbar lordosis. He had diffuse tenderness to the 
lumbar area with palpation without palpable spasm. Strength 
testing to gravity and resistance was within normal limits 
for his age and general condition and bilaterally equal. 
There were no significant findings to support radiculopathy. 
Range of motion consisted of forward flexion to 80 degrees, 
and extension to 20 degrees both limited by difficulty and 
discomfort. Right and left lateral flexion was 0 to 15 
degrees, and right and left rotation was 0 to 25 degrees. 
Additional limitation of motion due to flare-ups could not be 
determined without resort to mere speculation. The diagnosis 
was lumbar degenerative disc and joint disease, L3-5, no 
objective findings of radiculopathy. 

The examiner indicated that on extensive review of the 
medical records, the Veteran did not seem to have any 
significant injuries to the back during military service. It 
was considered within natural exposure to have back 
discomfort with overuse such as lifting or running and other 
physical activity and which did not confer underlying 
pathology. The examiner expressed the opinion that the 
Veteran's back disorder was less likely than not caused by or 
related to three independent complaints of back pain, without 
significant mechanisms of injury, during his service.

The VA examiner provided a November 2008 supplemental opinion 
intended in part to address the question of secondary service 
connection. The examiner stated the diagnosis of lumbar 
degenerative joint disease, with degenerative disc disease; 
and mechanical low back syndrome, during service, resolved 
without residuals. 
He further opined that the Veteran's independent complaints 
during service were separate and distinct myofascial 
complaints and not a related chronic condition.  The 
preponderance of medical evidence did not support myofascial 
dysfunction, lumbar strain or mechanical low back pain as a 
proximate cause of osteoarthritis or degenerative disc 
disease. Lumbar degenerative disc disease and degenerative 
joint disease were considered less likely than not caused by 
or related to low back complaints in service. The examiner 
indicated further that degenerative disc disease and 
osteoarthritis of the spine was a natural consequence of 
aging, walking upright and an active life. In addition, the 
examiner opined that the Veteran's left lower extremity 
traumatic arthritis did not create a clinically significant 
leg length discrepancy that would subsequently create 
mechanical dysfunction of the spine during ambulation. The 
examiner stated that therefore the existing lumbar spine 
condition was less likely than not caused by or related to 
the service-connected left leg condition.

In its review of the record, the Board has considered all 
potential theories of entitlement, including both direct and 
secondary service connection, and concludes that the 
preponderance of the evidence weighs against the Veteran's 
claim on each of these stated bases of recovery. 

Pertaining to service connection on a direct basis, the 
medical evidence on the dispositive issue of a causal nexus 
between a current low back disorder and the Veteran's service 
does not objectively substantiate the claim. The Board has 
taken into account both documented evidence of in-service 
injury and back symptomatology, and the Veteran's own 
competent lay statements describing details of various 
claimed back injuries. The evidence for purpose of 
determining the etiology of a back disorder in view of the 
findings of in-service injury consists of several medical 
opinions of record. As indicated below, the most probative of 
these opinions disfavors attributing a back disorder to an 
incident of service.

The service treatment history consists of an initial August 
1978 record of evaluation for low back pain, etiology 
unknown, although for which subsequent physicians stated was 
symptomatic of an unrelated abdominal medical condition. An 
October 1978 report refers to a left knee injury and does not 
mention a back injury. In later medical history during a 
January 1980 VA examination, the Veteran alleged that he 
injured his back on or around this time period when lifting 
heavy boxes. Also, a March 1979 record does identify a back 
injury that the Veteran incurred while marching. In addition, 
a July 1979 report pertains to a motor vehicle accident which 
the Veteran identifies as the primary source of a back injury 
during service. In considering this July 1979 incident, while 
there is no actual documentation the Veteran had sustained a 
back injury, his own credible assertions of the same must be 
acknowledged when inquiring into the subject of etiology. See 
Buchanan, 451 F.3d at 1336. See also Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005). 

Given that there is a reasonable likelihood of a back injury 
and/or episodes of lower back symptomatology during the 
Veteran's service, the next consideration is whether there is 
an association between these incidents and a current 
disability.       See Watson v. Brown, 4 Vet. App. 309, 314 
(1993), citing Rabideau v. Derwinski,          2 Vet. App. 
141, 143 (1992) (discussing requirement of medical causation 
in establishing service connection on a theory of direct 
incurrence); 38 C.F.R. § 3.303(d). See also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). Initially, while 
there is documented evidence from a January 1980 VA 
examination of probable chronic lumbosacral strain, within 
one-year of separation from a period of ACDUTRA, it is well-
settled law that presumptive periods do not apply for either 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). As a result, the provisions for presumptive 
service connection based on a chronic illness or disease are 
not applicable in this instance. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Medical evidence is thus required 
to establish a causal nexus between the claimed disability 
and service. There are several opinions on this matter that 
have been obtained including on VA examinations. See 
generally, Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board may consider only independent medical evidence to 
support its findings, and where that evidence is 
insufficient, has the province to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination). 

The October 1980 VA orthopedic examination in connection with 
the Veteran's original claim for service connection for a 
back disability, diagnosed a congenital condition of a 
laminopedicular defect at the L-5 vertebra, and stated it was 
not within the realm of medical possibility to show 
aggravation of this pre-existing disorder due to service. 
While VA law provides for the limited exception of service 
connection for a congenital disorder where there was a 
superimposed injury, the examination results did not indicate 
any recognizable aggravation by in-service injury occurred. 
See VAOPGCPREC 82-90 (July 18, 1990); Martin, 17 Vet. App. at 
328-29.  Accordingly, this initial opinion weighed against 
the finding of a causal nexus to service. The subsequent VA 
evaluating physicians as indicated below did not concur with 
the finding that the Veteran's back disorder was entirely 
congenital in its origin. In view of the fact that the March 
2005 VA examiner did identify evidence of mild scoliosis with 
convexity to the right, a form of congenital disorder, his 
conclusion that there was no verified back injury during 
service effectively ruled out aggravation of scoliosis. 
Hence, the medical evidence to this point indicates that to 
the extent there is a congenital component of a back 
disorder, it did not undergo recognized aggravation by 
superimposed injury. 

In any event, aside from what the October 1980 examination 
shortly following service indicates, the more recent VA 
examinations dated from March 2005 and March 2008 do not 
indicate a current disorder of congenital origin. There was 
no notation of a back disorder or symptoms on the Veteran's 
service entrance examination. On this basis, the Board finds 
that the presumption of soundness applies, and will not apply 
the provisions for determining whether a pre-existing 
disorder underwent in-service aggravation therein. 38 
U.S.C.A. § 1111. The Board will consider whether a back 
disorder was directly incurred in service. 

Following a March 2005 VA examination of spine for purpose of 
adjudicating a reopened claim for service connection, the 
diagnosis was lumbar spondylosis with degenerative disc 
disease at L4-L5. The March 2005 examiner proceeded to find 
that a claimed back disorder did not have any identifiable 
relationship to service, in view of the treatment history 
since service. This conclusion was grounded primarily in the 
absence of documentation of such an injury therein. On 
examination in March 2008 in accordance with the Board's 
remand request for the evaluating physician to address both 
the objective record and the Veteran's own competent lay 
assertions, the conclusion reached again ruled out a causal 
nexus to service.

Also of record, the July 2007 letter from Dr. D.N., a private 
treating physician, indicates to the contrary that the 
Veteran's back disorder was the result of an injury affecting 
the back during a 1979 in-service motor vehicle accident. 
There is no readily apparent indication as to whether this 
physician reviewed any portion of the Veteran's claims file 
in offering his opinion. 

Where there is contradictory medical opinion evidence, as 
here, it is the province of the Board to determine that which 
represents the most probative finding of record. See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998). 

In this instance, there are specific identifiable grounds 
upon which to find the opinions provided by the March 2005 
and March 2008 VA examiners to be more persuasive in 
comparison to that of the July 2007 private treating 
physician, preliminarily that the VA physicians each had 
access to the contents of the Veteran's claims file. See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (indicating 
that access of examining physician to the veteran's claims 
file is a key factor in evaluating the probative value of a 
medical opinion). The statement of Dr. D.N. meanwhile is 
grounded entirely in the Veteran's own reported history. 
While the Veteran's competent testimony is of considerable 
value in describing the nature and extent of in-service 
injury, it is not alone determinative. Rather, the March 2008 
VA examiner appropriately considered the Veteran's reported 
history, but then found that the most accurate depiction of 
events did not involve any form of lower back injury, in the 
context of service records that clearly delineated a left 
knee injury from a July 1979 motor vehicle accident. Given 
the opportunity for an informed review of the record overall, 
therefore, the examiner ruled out the likelihood of a 
clinically significant in-service back injury. See e.g., 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence). In addition, both examiners grounded their 
respective conclusions in analysis of current medical 
findings, stating that x-ray evidence demonstrated 
osteoarthritis and other degenerative changes that were most 
consistent with age related orthopedic disability, as 
compared to that which was due to a traumatic injury. 
Accordingly, based on the thoroughness of the underlying 
examination and medical history review, as well as scope of 
the stated rationale, the Board accepts as more probative the 
opinions provided by the VA examiners in this case that 
indicate the lack of causal nexus between the identified 
incidents from service, and the current claimed low back 
disorder. Consequently, service connection for a low back 
disorder premised upon a theory of a direct relationship to 
service has not been established.

As to the theory of a secondary etiological relationship 
between a low back disorder and service-connected traumatic 
arthritis of the left knee, the March 2008 VA examiner's 
opinion directly addresses this point, finding that in all 
likelihood such an association is not present. The examiner 
indicated having considered and then excluded the possibility 
that left lower extremity arthritis created a significant leg 
length discrepancy that would in turn have caused dysfunction 
of the spine during ambulation. In finding that there was no 
objective leg length discrepancy as a relevant factor in the 
Veteran's back pathology, the March 2008 VA examiner 
effectively ruled out secondary service connection on the 
basis of both causation, and chronic aggravation by a 
service-connected disorder. 38 C.F.R. § 3.310(b). See also 
Anderson v. West, 12 Vet. App. 491, 495 (1999), citing 
Libertine v. West, 9 Vet. App. 521, 522 (1996). There is no 
opinion to the contrary of record. A review of both 
outpatient treatment history and additional VA orthopedic 
examinations, moreover, does not indicate any basis for 
associating lower back symptoms with the underlying left knee 
arthritis. As such, there is no basis to substantiate a 
claimed secondary relationship between a back disorder, and 
service-connected left knee disorder.

In summary, the competent evidence rules out the presence of 
an etiological relationship between a back disorder and 
service, as well as between that claimed disorder and the 
Veteran's service-connected left knee disorder. The Board has 
also taken into consideration the Veteran's own assertions in 
support of the etiology of a claimed low back disorder; 
however, as a layperson without a medical background and 
training his statement on medical causation cannot be 
dispositive and requires consistent medical evidence. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for low back condition, including as secondary to service-
connected traumatic arthritis of the left knee.    The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a low back condition, including 
arthritis, to include as secondary to service-connected 
traumatic arthritis of the left knee, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


